Exhibit 99.1 OTC BB: VCTZF Cusip# 918881202 Robert F. Kennedy Jr. Will Join Valcent’s Advisory Board Valcent Vertical Farming Business is Growing Cornwall, U.K. (Marketwire – December 2, 2009) - Valcent Products Inc. (OTCBB:VCTZF) announces that Robert F. Kennedy, Jr., has agreed to join the Company’s advisory board.Over the past two months Valcent has launched a major sales and marketing campaign aimed at developing interest for the concept of urban farming in a number of major US cities in association with EMLINK LLC of Boston Massachusetts. “My cousin Robert F Kennedy Jr. has agreed to join the advisory board of Valcent Products Inc. and he is excited about the potential of this technology to offer a new more sustainable model of food production which does not employ pesticides and herbicides and does not involve high fossil fuel use and generate greenhouse gasses as conventional factory farming often does,” said EMLINK’s Stephen Kennedy Smith. “In addition to commercial growers, and urban areas we see potential for this technology to be used in defense and foreign aid applications as well." Further Mr. Smith stated, “We have gotten a very positive response from leaders in state and local government regarding the potential of VertiCrop™ to create green jobs and bring fresh food to inner city communities. We expect our first project will be sited on a rooftop near city hall in the city of New York in the next few months". The first commercial size unit of the VertiCrop™ system has now been in production for 2,000 hours during which time two lettuce crops have been harvested by its partners at the Paignton Zoo environmental park, with a third crop consisting of mixed lettuce and herbs to be harvested this week. All crops have been closely monitored for growth rates, yields, energy and water consumption and the data is now being shared with other potential clients who are currently in the final stages of reviewing proposals. Chris Bradford, President and CEO of Valcent Products Inc., is pleased to report that: “We are finalizing orders for six VertiCrop™ systems by mid-December which will include orders from commercial growers within the United Kingdom as well as North America.” Bradford concluded “VertiCrop™ is providing the right technology at the right time”. About Valcent Products Inc.: Valcent Products Inc. (OTCBB:VCTZF) is a leader in the development and manufacturing of commercial vertical crop technology for global markets. Valcent is a pioneer and leader in eco-technology with its core research and development in sustainable, renewable, and intensive agricultural products.For more information, visit:www.valcent.netand www.valcent.eu. For more information, visit: www.valcent.net and www.valcent.eu. Contacts: Investor RelationsMedia Relations Gerry Jardine or Mike ParkerNancy Tamosaitis (888) 506-7979Vorticom Public Relations or (604) 630-2941(212)
